Citation Nr: 1536228	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-29 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral ocular hypertension. 

2.  Entitlement to service connection for an eye disability, other than bilateral ocular hypertension and bilateral tilted optic disc.  

3.  Entitlement to service connection for right ear hearing loss.  

4.  Entitlement to service connection for bilateral tilted optic disc.

4.  Entitlement to service connection for dizziness/vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to October 1986.   

The matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in San Diego, California (hereinafter Agency of Original Jurisdiction (AOJ)). 

The issue of entitlement to service connection for sinus problems has been raised by the record in an October 2012 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

A review of the Veterans Benefits Management System reveals an October 2012 statement from the Veteran, an August 2013 statement from the Veteran and an August 2013 statement from the Veteran's wife. 

The issues of entitlement to service connection for bilateral tilted optic disc, an eye disability other than bilateral ocular hypertension and bilateral tilted disc, and dizziness/vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral ocular hypertension is etiologically related to his military service.  

2.  The Veteran does not have right ear hearing loss for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral ocular hypertension are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 

2.  The criteria for service connection for right hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

In light of the Board's favorable decision to grant entitlement to service connection for bilateral ocular hypertension, a discussion of the VA's duties to notify and assist is not necessary for this issue.  

In regards to the Veteran's claim for right ear hearing loss, these notice requirements were accomplished in a letter sent in September 2009, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's partial STRs and post-service private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Board notes that the Veteran's STRs prior to 1979 have been deemed unavailable and in April 2010 the AOJ made a Formal Finding on the Unavailability of Service Treatment Records.  In such cases, where STRs have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran was afforded VA audio examination in June 2010.  The Board finds that this examination report is adequate as it is based on audiometric testing which was deemed valid, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013. 

Analysis

The Veteran contends that he has an eye condition/visual impairment that is due to his military service.  The Veteran also contends that his eye condition may be due to herbicide exposure.  

The Veteran is currently diagnosed with bilateral ocular hypertension, bilateral tilted optic disc, bilateral nuclear sclerotic cataracts, bilateral pingueculae, compound myopic astigmatism, and bilateral posterior vitreous detachments as evidenced by the February 2012 VA examination.  At this time, the Board's decision is limited to the bilateral ocular hypertension disability.

As noted above, the Veteran's STRs are partially unavailable.  A January 1979 optometry clinic note shows that the Veteran was noted as having "myopic 'ATR' astig."  The Veteran was also noted as having possible "OAG" or open angle glaucoma.  A February 1979 report of medical examination shows that the Veteran was noted as having defective visual acuity that was corrected by lenses.  A February 1979 examination revealed tilted discs.  The examiner also noted that the Veteran did not have glaucoma.  A November 1980 eye examination noted a slight increase in myopia.  A December 1981 eye examination revealed the Veteran's eye health was within normal limits.  A June 1982 eye examination noted tilted discs.  The examiner diagnosed myopic astigmatism.  An undated eye examination reveals the Veteran was noted as having myopic stretch of both eyes with minor "periph-lattice."  The Veteran was also noted as having a minor change in prescription with beginning presbyope.  The Veteran's May 1986 separation report of medical examination again noted that the Veteran had defective vision and wore glasses.  

Post-service private treatment records show that the Veteran was noted as glaucoma suspect in September 1994 and June 2005.  A September 2005 private treatment record diagnosed pre-glaucoma ocular hypertension.  

The Veteran was afforded a VA examination in February 2012.  The examiner diagnosed bilateral ocular hypertension, bilateral tilted optic disc, bilateral nuclear sclerotic cataracts, bilateral pingueculae, compound myopic astigmatism, bilateral posterior vitreous detachments.  The examiner concluded that it was at least as likely as not that the Veteran's condition was related to the Veteran's military service.  The examiner noted that the Veteran currently has multiple eye conditions.  The examiner explained that, in reviewing the Veteran's medical record, the only eye condition that the Veteran was treated for while in the service was compound myopic astigmatism.  The examiner noted that the Veteran currently has compound myopic astigmatism, which he had and was treated for while in service.  The examiner also noted that the Veteran currently has bilateral ocular hypertension and tilted optic disc.  The examiner noted that, while in service, the Veteran was found to have high intraocular pressures and tilted optic discs but the examiner could not find that he was ever treated for either of these conditions while in the service.  The examiner noted that the bilateral ocular hypertension and tilted optic discs are based on the same findings that were present while the Veteran was in-service.  The examiner further explained that the Veteran currently has mild bilateral nuclear cataracts, bilateral pingueculae, and bilateral posterior vitreous detachment, none of which are related to the Veteran's in-service eye treatment.  The examiner noted that the Veteran was not found to have any of these conditions in service and none of these conditions are caused by any of the conditions that the Veteran was diagnosed with while in-service.

The Board finds the February 2012 VA eye examination to be highly probative to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the February 2012 examiner is a VA staff optometrist and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  The VA examiner also considered and acknowledged the Veteran's lay statements of record in reaching his conclusions.  Furthermore, there is no medical opinion to the contrary of record.

In regards to the Veteran's bilateral ocular hypertension, bilateral ocular hypertension is defined as "persistently elevated intraocular pressure in the absence of any other signs of glaucoma; it may or may not progress to open-angle glaucoma".  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 897 (32nd ed. 2012).  Additionally, the Board finds that there is competent and credible evidence of a current disability, an in-service diagnosis, and a medical opinion providing a positive nexus between the two.  The Board thus finds that when all the evidence is considered together, the evidence is in at least relative equipoise as to whether there is an etiological relationship between the Veteran's bilateral ocular hypertension and service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the criteria for service connection for bilateral ocular hypertension are met.

Right Ear Hearing Loss

The Veteran contends that he has right ear hearing loss that is related to his military service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was afforded a VA examination in June 2010.  Puretone test results and responses to word recognition were not reported as results were considered to be invalid.  

The Veteran was afforded another VA examination in February 2012.  Based on the examination, the Veteran was granted service connection for left ear hearing loss.  The pure tone thresholds for the Veteran's right ear were 25, 20, 30, 25, and 30 dB at 500, 1000, 2000, 3000, and 4000 Hz respectively.  The Veteran's right ear Maryland CNC speech recognition score was 100 percent.  There are no other pure tone threshold results of record.  

As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of right ear hearing loss for VA purposes.

The Board acknowledges the Veteran's assertions that he has right ear hearing loss.  Again, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case, the diagnosis of hearing loss for VA purposes, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report symptoms of hearing loss any opinion regarding whether he has right ear hearing loss for VA purposes requires medical expertise that the Veteran has not demonstrated.  See Jandreau, supra.  As such, the Board assigns no probative weight to the Veteran's assertions that he has right ear hearing loss for VA purposes. 

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Entitlement to service connection for bilateral ocular hypertension is granted.  

Entitlement to service connection for right ear hearing loss is denied.  


REMAND

As noted above, the February 2012 VA examiner appeared to provide positive nexus opinions for all of the Veteran's diagnosed eye conditions, but the later opinion clarified that certain eye conditions were not related to service.

The Veteran was diagnosed with compound myopic astigmatism.  Generally, service connection is not warranted for refractive error such as compound myopic astigmatism.  The VA Adjudication Procedure Manual, 21-1MR, Part III, Subpart iv, Chapter 4, Section B, provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia and presbyopia.  See M21-1MR, Part III, Subpart IV, 4.B.10.d.  Generally, congenital defects such as these are not diseases for VA compensation purposes.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In the absence of a superimposed disease or injury, service connection may not be allowed for congenital defects or refractive errors of the eyes as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for either a congenital defect or a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 18, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

The Board finds that, upon review of the evidence, it is not clear whether the Veteran's bilateral tilted optic disc is considered a congenital or developmental defect.  As discussed above, the Board has granted service connection for ocular hypertension and it is also unclear whether such condition could cause and/or aggravate any of the Veteran's other eye conditions.  As such, the Board finds that an addendum opinion is necessary to determine the nature of the Veteran's other diagnosed eye disorders. 

In regards to the Veteran's claim for service connection for dizziness/vertigo, the February 2012 VA audio examination stated that the "Veteran's ongoing symptoms of aural fullness, vertigo, and tinnitus are related to his condition noted in his c-file."  The VA examiner did not provide a supporting rationale nor did the examiner specify what "condition in the c-file."  As such, the Board finds that the February 2012 VA examination is not adequate to make a determination regarding the Veteran's claimed dizziness/vertigo.  However, the Board does finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his dizziness/vertigo.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent outstanding private or VA treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such. 

2. Then return the Veteran's claims file and a copy of this remand to the examiner that performed the February 2012 VA eye examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should provide an opinion on the following questions:

   a) whether the Veteran's compound myopic astigmatism was caused or aggravated by superimposed injury during service including ocular hypertension and/or herbicide exposure;
   
   b) whether the Veteran's diagnosed bilateral tilted optic disc is considered a disability or disease, refractive error, or congenital defect of the eye and, if a congenital defect, whether such defect was caused or aggravated by superimposed injury during service including ocular hypertension and/or herbicide exposure; and
   
   c) whether the Veteran's diagnosed bilateral nuclear sclerotic cataracts, bilateral posterior vitreous detachments and/or bilateral pingueculae (i) have been caused and/or aggravated beyond the normal progress of the disorder by service-connected bilateral ocular tension; OR (ii) are causally related to herbicide exposure in service.

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's vertigo/dizziness.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report. 

The examiner is requested to identify, is possible, the underlying disease or disability causing the Veteran's dizziness/vertigo.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the underlying cause of the Veteran's dizziness/vertigo (i) had its onset in service; (ii) is related to an event in service, to include herbicide exposure; OR (iii) has been caused and/or aggravated beyond the normal progress of the disorder by service-connected disability?

In so opining, the examiner should address the February 2012 audio VA examination that found the "Veteran's ongoing symptoms of aural fullness, vertigo, and tinnitus are related to his condition noted in his c-file", and the Veteran's lay statements regarding onset of symptoms.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


